—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Dowling, J.), rendered November 6, 1997, convicting him of murder in the second degree and criminal possession of a *438weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
At trial, the sole eyewitness to the murder of Esther Epps testified that he saw the defendant use the same gun to threaten another woman a few days earlier. Contrary to the defendant’s contention, the trial court providently exercised its discretion in denying his motion for a mistrial. The trial court sustained the objection of the defendant’s attorney to the testimony and promptly issued a curative instruction alleviating any prejudice that may have resulted from the brief reference to a prior uncharged crime (see, People v Reed, 176 AD2d 972; People v Aguirre, 248 AD2d 717).
The defendant’s sentence was neither harsh nor excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions, including those raised in his supplemental pro se brief, are either unpreserved for appellate review (see, CPL 470.05 [2]), or without merit. Ritter, J. P., Altman, Goldstein and McGinity, JJ., concur.